FILED
                           NOT FOR PUBLICATION                               JUL 17 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 16-30172

              Plaintiff-Appellee,                D.C. No. 2:06-cr-02056-EFS

 v.
                                                 MEMORANDUM*
FERNANDO RUIZ-GUZMAN, a.k.a.
Gerardo Torres Ruiz-Guzman, a.k.a.
Gerardo Torres-Guzman,

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Edward F. Shea, District Judge, Presiding

                             Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      Fernando Ruiz-Guzman appeals from the district court’s judgment and

challenges the 19-month sentence imposed upon revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Ruiz-Guzman contends that his sentence is substantively unreasonable in

light of the 41-month sentence he received for the criminal offense underlying the

revocation and other mitigating factors. The district court did not abuse its

discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). The sentence, which

was ordered to run consecutively to the 41-month sentence, is substantively

reasonable in light of the 18 U.S.C. § 3583(e) sentencing factors and the totality of

the circumstances, including Ruiz-Guzman’s criminal history. See U.S.S.G.

§ 7B1.3(f) (term of imprisonment imposed upon the revocation of supervised

release shall run consecutively to sentence defendant is already serving); United

States v. Simtob, 485 F.3d 1058, 1063 (9th Cir. 2007) (“[T]he violator should be

punished both for breaching the court’s trust and for the new criminal conduct, as

each act is separately and distinctly offensive.”). Contrary to Ruiz-Guzman’s

contention, the court’s discussion of his criminal history was proper, see 18 U.S.C.

§§ 3553(a)(1), 3583(e), and did not reflect any reliance on unadmitted conduct.

      AFFIRMED.




                                          2                                     16-30172